
	
		III
		112th CONGRESS
		1st Session
		S. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To make effective appointment of Senate
		  Legal Counsel.
	
	
		That the appointment of Morgan J.
			 Frankel of the District of Columbia to be Senate Legal Counsel, made by the
			 President pro tempore this day, shall become effective as of January 7, 2011,
			 and the term of service of the appointee shall expire at the end of the One
			 Hundred Thirteenth Congress.
		
